DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The after final Amendment, filed on October 21, 2021, has been entered and acknowledged by the Examiner. 
	Cancellation of claims 2-3 and 8-9 has been entered.
	Claims 1, 4-7 and 10-11 are pending in the instant application.
Applicant's request for reconsideration of the finality of the rejection of the last Office action is granted, the finality of that action is withdrawn.

Allowable Subject Matter

Claims 1, 4-7 and 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 1, and specifically comprising the limitation directed to the window glass comprises a transparent plate, and wherein the window glass has a multilayer structure comprising a laminate of at least one transparent plate and a resin film, and the resin film comprises a resin and a fluorescent 
Regarding claims 4-6, the claims are allowable for the reasons given in claim 1 because of their dependency status from claim 1.
Regarding claim 7, the references of Prior Art of record fails to teach or suggest the combination of the limitations as set forth in claim 7, and specifically comprising the limitation directed to the window glass comprises a transparent plate, and wherein the window glass has a multilayer structure comprising a laminate of at least one transparent plate and a resin film, and the resin film comprises a resin and a fluorescent material capable of emitting visible light through incident radiation of excitation light, in combination with the remaining limitations. This limitation has not been found, taught, suggested or render obvious by the prior art of the record with a reasonable expectation of success, which it makes this claim allowable over the prior art.
Regarding claims 10-11, the claims are allowable for the reasons given in claim 7 because of their dependency status from claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M. DIAZ whose telephone number is (571)272-9822. The examiner can normally be reached Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879